DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Monaco on January 7, 2022.

The following claims have been amended as follows:

1. (Currently Amended) A method for transmitting a Sounding Reference Symbol (SRS)
by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station, SRS configuration information including information
indicating an SRS sequence type for generation of an SRS sequence of the UE;
generating an SRS sequence based on the indicated SRS sequence generation type; and transmitting, to the base station, an SRS on a corresponding resource, wherein the
generated SRS sequence is applied to the SRS,
wherein the indicated SRS sequence generation type is a first type for generating an SRS sequence in the same manner regardless of an SRS transmission position in an SRS bandwidth or a second type for generating the SRS sequence in different manners according to the SRS transmission position in the SRS bandwidth, and
wherein, based on the indicated SRS sequence generation type is the second type, the
SRS configuration information includes the SRS bandwidth, an index of a Physical Resource Block (PRB), to which the SRS is not allocated, and a transmission comb offset value.

10. (Currently Amended) A user equipment (UE) for transmitting a Sounding Reference
Symbol (SRS) in a wireless communication system, the UE comprising:
a receiver configured to receive, from a base station, SRS configuration information
including information indicating an SRS sequence type for generation of an SRS sequence of the UE,
a processor configured to generate an SRS sequence based on the indicated SRS
sequence generation type; and
a transmitter configured to transmit, to the base station, an SRS on a corresponding resource, wherein the generated SRS sequence is applied to the SRS.
wherein the indicated SRS sequence generation type is a first type for generating an SRS sequence in the same manner regardless of an SRS transmission position in an SRS bandwidth or a second type for generating the SRS sequence in different manners according to the SRS transmission position in the SRS bandwidth, and
wherein, based on the indicated SRS sequence generation type is the second type, the
SRS configuration information includes the SRS bandwidth, an index of a Physical Resource
Block (PRB), to which the SRS is not allocated, and a transmission comb offset value.

		3. (Currently Amended) The method of claim 1, further comprising: 
		transmitting, to the base station, strength information [[about]] for a received signal or Channel Quality Information (CQI), 
for the received signal or the CQI. 
 
	6. (Currently Amended) The method of claim 1, further comprising: 
transmitting, to the base station, category information about the UE, 
wherein the category information [[about]] for the UE comprises at least one of information [[about]] for uplink multiplexing supported by the UE, information [[about]]  for a transmission power supported by the UE, the number of multiple numerologies supported by the UE, or information [[about]] for an uplink allocable bandwidth supported by the UE, 
wherein the SRS sequence generation type is indicated based on category information about the UE. 
 

	12. (Currently Amended) The UE of claim 10, wherein the transmitter is configured to transmit, to the base station, strength information [[about]] for a received signal or channel quality information (CQI), wherein the SRS sequence generation type is indicated based on the strength information [[about]] for the received signal or the CQI.

                                                  Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 6-10, 12, 15 (renumbering as 1-9 respectively) are allowed

Claims 1, 10 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmitting, to the base station, an SRS on a corresponding resource, wherein the generated SRS sequence is applied to the SRS,
wherein the indicated SRS sequence generation type is a first type for generating an SRS
sequence in the same manner regardless of an SRS transmission position in an SRS bandwidth or a second type for generating the SRS sequence in different manners according to the SRS
transmission position in the SRS bandwidth, and wherein, based on the indicated SRS sequence generation type is the second type, the SRS configuration information includes the SRS bandwidth, an index of a Physical Resource Block (PRB), to which the SRS is not allocated, and a transmission comb offset value” in combination with other elements as specified in claims.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
                                              
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473